Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham et al. (2018/0046423).
 	Regarding claim 1, Abraham discloses a method comprising: controlling, by a display manager including one or more processors (103), a display environment including a plurality of display regions (121, 421, Fig. 5), each display region corresponding to a respective display zone within a physical environment (522, 524, 526, 528), the display manager configured to display respective content items in the respective display regions of the plurality of display regions and configured to set one or more values corresponding to one or more parameters of the plurality of display regions for displaying respective content items in the plurality of display regions (par. 40, 42);
identifying, by the display manager, a first event record placed via a client device located in a first display zone corresponding to a first display region of the display environment, the first event record corresponding to an event associated with at least one of the respective content items (par. 27); 

modifying, by the one or more processors, responsive to determining to change the first content item or the value of the parameter, the first display region by replacing the first content item with a second content item corresponding to the event associated with the first event record or by adjusting the parameter of the first display region (par. 38, 40, 42, 46, 47, 55) .
Regarding claim 2, Abraham discloses the one or more parameters of the plurality of display regions include at least one of: a number of pixels or a location value (par. 32, 33, 40, 42).
Regarding claim 3, Abraham discloses  identifying, by the one or more processors, at least one display region within the display environment within a predetermined distance from the client device (par. 34 and 50).
Regarding claim 4, Abraham discloses dynamically changing, by the one or more processors, a first number of pixels allocated to the first content item on the first display region and a second number of pixels allocated to the second content item on the first display region, the second number of pixels different from the first number of pixels (par. 47).
Regarding claim 5, Abraham discloses the first event record includes at least one of: a log-in event, a received commitment, updating a fantasy line-up, or modifying a user profile (par. 27).

	Regarding claim 7, Abraham discloses dynamically increasing, by the one or more processors, the second number of pixels allocated to the second content item responsive to a plurality of event records received via a plurality of client devices within display zones of the plurality of client devices; and dynamically decreasing, by the one or more processors, the first number of pixels allocated to the first content item (par. 47).
	Regarding claim 8, Abraham discloses determining, by the one or more processors, properties of the first content item currently displayed on the display device; and comparing, by the one or more processors, the properties of the first content item to a user profile associated with the user of the client device.  That is, according to paragraph 43, the brightness of the display devices is adaptively adjusted according to the ambient light level, which means the brightness of the input images is being compared with the detected ambient light level so that an optimal brightness level can be obtained.
	Regarding claim 9, Abraham discloses assigning, by the one or more processors, responsive to the first event record, one or more display regions of the plurality of display regions to the display zone of the client device (par. 47).

	Regarding claim 11, Abraham discloses determining, by the one or more processors, a location of the user of the client device responsive to the first event record (par. 32); and identifying, by the one or more processors, one or more display regions of the plurality of display regions within the display zone of client device based on the location of the user (par. 33, 50, 54, 56).
	Regarding claim 12, Abraham discloses generating, by the one or more processors, third content item for the first display region based on a plurality of users within the predetermined distance from the first display region; and dynamically changing, by the one or more processors, the second number of pixels allocated to the second content item on the first display region and a third number of pixels allocated to the third content item on the first display region, the third number of pixels different from the second number of pixels.  That is, according to paragraph 42, the scale or the zoom level of the image in each of the display areas 522, 524, 526, and 528 can be changed based on the user’s profile data.  Different users can present different images on the display areas at different time period with different image scales or zoom levels based on the user’s profile at the instance.
	Regarding claims 15-20, see the similar rejections as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (2018/0046423).
	Regarding claim 13, Abraham discloses dynamically changing, by the one or more processors, a first number of pixels allocated to the first content item on the first display region and a second number of pixels allocated to the second content item on the first display region, the second number of pixels different from the first number of pixels except responsive to a score change in the first contest or the second contest.  Similar to rejection claim 12, the size of the display images in Abraham is changed dynamically based on the profiles of the users.  It is well known that the user’s profile can be used to record any information, such as the contest information as claimed.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the user profile module 105 to store contest information so that the image content changing could be based on the contest result.  
	Regarding claim 14, Abraham discloses dynamically changing, by the one or more processors, a first number of pixels allocated to the first content item on the first display region and a second number of pixels allocated to the second content item on the first display region, the second number of pixels different from the first number of except responsive to a change in betting activity corresponding to the first contest or the second contest.  Similar to rejection claim 12, the size of the display images in Abraham is changed dynamically based on the profiles of the users.  It is well known that the user’s profile can be used to record any information, such as the contest information in a betting activity as claimed.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the user profile module 105 to store betting contest information so that the image content changing could be based on the contest result.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 12, line 3, “the predetermined distance” lacks proper antecedent basis.
	In claim  13, line 5, “the first contest” and “the second contest” all lack proper antecedent basis.
	In claim 14, lines 5 and 6, “the first contest” and “the second contest” lack proper antecedent basis, respectively.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422